           Case 1:20-cv-08240-SLC Document 17 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BRENDA WYETZNER,

                                Plaintiff,
                                                                CIVIL CASE NO. 20 Civ. 8240 (SLC)
              -v-
                                                                      ORDER OF SERVICE
 COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.

SARAH L. CAVE, United States Magistrate Judge:

         Because Plaintiff has been granted permission to proceed IFP (ECF No. 14), Plaintiff is

entitled to rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717

F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue

and serve all process … in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). To allow Plaintiff to effect service

on Defendant Commissioner of Social Security through the U.S. Marshals Service, the Clerk of

Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form (USM-285

form) for the defendant. The Clerk of Court is further instructed to: (1) mark the box on the USM-

285 form labeled “Check for service on U.S.A.”; and (2) issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.


Dated:          New York, New York
                January 6, 2021                                SO ORDERED
         Case 1:20-cv-08240-SLC Document 17 Filed 01/06/21 Page 2 of 2




Defendant and Service Address

Commissioner of Social security
c/o Office of the Regional Chief Counsel, Region II Social Security Administration
26 Federal Plaza, Room 3904
New York, New York, 10278-0004




                                                2
